Citation Nr: 1627703	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  07-04 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent prior to June 7, 2011, and in excess of 20 percent since June 7, 2011, for lumbar spinal stenosis and strain with degenerative disc disease.


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from February 1958 to February 1960 and from April 1962 to December 1972; he died in March 2016.  The appellant is the Veteran's surviving spouse, and she has been recognized as a substitute claimant in this appeal.

This matter is before the Board of Veterans' Appeals (Board) following Board Remands in December 2009 and September 2010.  This matter was originally on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  Prior to January 7, 2011, the Veteran's service-connected lumbar spine disability was not manifested by forward thoracolumbar flexion to 60 degrees or less; a combined range of thoracolumbar motion less than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; ankylosis; or incapacitating episodes.

2.  From January 7, 2011, the Veteran's service-connected lumbar spine disability more nearly approximated forward thoracolumbar flexion to 30 degrees or less when considering functional impairment on use.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for lumbar spinal stenosis and strain with degenerative disc disease were not met prior to January 7, 2011, but the criteria for a 40 percent rating have been met since January 7, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5242 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Board's December 2009 and September 2010 Remands, the Appeals Management Center (AMC) scheduled the Veteran for a VA examination to assess his service-connected low back disability, adjudicated the issues of entitlement to service connection for lumbar spine degenerative disc disease and diabetes mellitus, readjudicated the claim, and issued Supplemental Statements of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's December 2009 and September 2010 Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in March 2006 and April 2006 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When, as here, the appellant is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected lumbar spine disability was rated as 10 percent disabling prior to June 7, 2011 and 20 percent from June 7, 2011, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242.  The Board notes that an October 2012 rating decision granted a temporary total (100 percent) rating for the period October 17, 2011 through January 31, 2012, for spine surgery.  The 20 percent rating resumed as of February 1, 2012.  

The Board also notes that service connection for right and left lower extremity radiculopathy was granted in a March 2010 rating decision as it was found to be associated with the service-connected lumbar spine disability.  As the Veteran did not appeal the initial ratings or the effective date assigned, symptoms of radiculopathy will not be addressed.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997). 

The rating criteria for diseases and injuries of the spine are contained in 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (for, respectively, vertebral fracture or dislocation; sacroiliac injury and weakness; lumbosacral or cervical strain; spinal stenosis; spondylolisthesis or segmental instability; ankylosing spondylitis; spinal fusion; degenerative arthritis of the spine; and intervertebral disc syndrome).

In pertinent part, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following apply:

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating.

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.

Unfavorable ankylosis of the entire spine warrants a 100 percent rating.

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Evaluate intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when all disabilities are combined under §4.25.

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes:

With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months, a 10 percent rating is warranted.

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 20 percent rating is warranted.

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent rating is warranted.

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, a 60 percent rating is warranted.

Note(1):  For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note(2):  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Thus, in order for an increased evaluation to be warranted for lumbar degenerative disc disease prior to June 7, 2011, the evidence must show forward thoracolumbar flexion to 60 degrees or less; a combined range of thoracolumbar motion of 120 degrees or less; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.

The Veteran filed a claim for an increased rating for service-connected lumbar spine disability in May 2006.  At that time, he described chronic low-grade back pain which was tolerable, but occasionally intensified.  His symptoms were treated with anti-inflammatory medications and Gabapentin.  He submitted a magnetic resonance imaging scan (MRI), dated January 2006, which showed extensive degenerative disc disease with soft tissue spinal stenosis at L4-5 with minimal foraminal stenosis with bilateral foraminal stenosis to a very minimal degree at L5-S1 with considerable facet joint arthropathy.  The Veteran was noted to have radicular symptoms.

The Veteran underwent VA examination in May 2006 at which time he reported daily, but not constant, low back pain averaging an approximate pain level of 8/10  most of the time usually aggravated by over-exertion, walking long periods of time, sitting long periods of time, stooping, and bending.  The Veteran reported that he wore a back brace twice a week if he mowed the yard.  The Veteran stated that the condition interfered with his daily activities only if he was walking for long periods of time, sitting for long periods of time, stooping, or bending; otherwise there was no other additional limitation with flare-ups or additional limitation with repetitive use.  He denied urinary or fecal incontinence and reported no incapacitating episodes in the prior year.  Physical examination of the lumbar spine revealed no deformities, no swelling, and no palpable tenderness.  He had forward flexion from zero to 80 degrees with pain at L4-L5 at 80 degrees, minus 10 degrees secondary to pain; extension from zero to 20 degrees with pain at L4-L5 at 20 degrees, minus 10 degrees secondary to pain; left and right lateral flexion from zero to 25 degrees with pain in the lower lumbar spine at L4-L4 at 25 degrees, minus 5 degrees secondary to pain; and left and right lateral rotation from zero to 40 degrees without pain.  Active range of motion did not produce any weakness, fatigue, or incoordination.  He had a normal gait.  The Veteran was diagnosed as having lumbosacral sprain in the military, extensive degenerative disc disease of the lumbar spine with spinal stenosis of L4-L5 with minimal foraminal stenosis by MRI through private doctor, and chronic low back pain.

The Veteran underwent VA examination in February 2010 at which time he reported that he had had an intramuscular cortisone injection which brought slight relief from his low back pain.  Physical examination revealed an antalgic gait.  He had tenderness and pain over the spinous processes of the lumbar spine and in the paraspinous musculature.  He also had tightness, but no true spasm, in the paraspinous muscles.  Forward flexion was from zero to 80 degrees with back pain; extension was from zero to 10 degrees with back pain; right and left lateral rotation were from zero to 10 degrees with back and buttock pain; and right and left lateral flexion were from zero to 29 degrees with back and buttock pain.  After ambulation of approximately 200 yards, the Veteran had similar findings on examination.  There were no additional limitations following repetitive use other than the increased pain without further loss of motion. There were no flare-ups.  He did have weakness and lack of endurance in the lower extremities with ambulation; however, he had no fatigue or incoordination due to the spine.  

X-rays in March 2010 showed degenerative joint disease changes of the lumbar spine with narrowed L4-S1 intervertebral discs and anterior bony spurs.  Minimal wedging of L2 was also noted.  The alignment was unremarkable.  There were no acute or chronic compressions.  Apophyseal joints were grossly normal.  

Clinic records starting on January 7, 2011 included the Veteran's report of chronic low back pain of 4/10 severity with radiculopathy of the lower extremities which had caused him to fall due to leg cramps when flexing his feet.  The examiner offered assessments which included thoracolumbar segmental dysfunction and bilateral foot pain, probable heel spurs.  He was using a walker.  An MRI revealed severe degenerative disc disease/degenerative joint disease with foraminal encroachment, L5/S1, and some degenerative disc disease/degenerative joint disease noted at other levels.  Physical examination showed that his gait was antalgic, and it was noted that he had to use a cane for ambulation.  All planes of motion were severely restricted with pain upon flexion, extension, and left lateral being and left rotation.  There was no muscle atrophy.  Spinal alignment was normal.  An electromyography (EMG) was interpreted as showing severe L5/S1 radiculopathy bilaterally.

The Veteran underwent VA examination on June 7, 2011, at which time he reported that he continued with back pain which, through the years, had increased in intensity.  The Veteran reported pain daily for most of the day.  The Veteran reported that he had had five epidural steroid injections for this condition.  It was noted that the Veteran used a walker and a cane; he, however, drove and performed normal activities of daily living.  The Veteran denied incapacitating episodes in the prior year and noted that he had no flare-ups.  The Veteran reported fatigue but no incoordination.  

Physical examination demonstrated that the Veteran walked slowly with a walker.  He stood with 30 degrees of flexion of the lumbar spine.  He was able to flex an additional 10 degrees to 40 degrees with pain.  Extension was to 10 degrees with pain, and right and left flexion and rotation were to 20 degrees with pain.  On repetitive motion, there was no change in range of motion, coordination, endurance, fatigue, or pain level.  He could not stand on his heels and toes to walk.  

In October 2011, the Veteran described a history of low back pain and bilateral lower extremity pain.  He had obtained transient relief of symptoms with several series of injections.  Physical examination was significant for tenderness to palpation in the lumbar paraspinal musculature bilaterally.  It was noted that the Veteran had great difficulty ambulating any distance without pain.  Radiographs of the Veteran's lumbar spine showed a slight retrolisthesis of L4 and L5.  There was loss of disc height at L5-S1.  He underwent lumbar decompression and transforaminal interbody fusion at L4-5 and L5-S1, and posterolateral fusion at L4-5 and L5-S1.  Post-surgery, he reported urinary retention.

Notably, the Veteran was assigned a 100 percent convalescence rating from October 17, 2011 to February 1, 2012.

A February 2014 VA clinic record included the Veteran's description of 8/10 severity back pain which interfered with his sleep.  He described great difficulty with performing activities such as stooping, crouching or kneeling, and being unable to walk a quarter of a mile and heavy housework.  A June 2014 VA clinic record includes the Veteran's description of tolerable back pain.

A private urology medical record dated in July 2015 indicated that on examination, the Veteran's back was symmetric with no curvature, normal range of motion, and no costovertebral angle (CVA) tenderness.  

Considering the evidence of record, the Board finds that, prior to January 7, 2011, the manifestations of the Veteran's service-connected lumbar spine disability did not approach the severity contemplated for a rating higher than 10 percent.  Forward flexion was greater than 60 degrees, and the combined range of thoracolumbar motion was greater than 120 degrees.  There was no evidence of any muscle spasms or guarding.  There is no lay witness description of motion loss in terms of degree.

However, the Board finds that the overall evidence demonstrates that the Veteran more nearly approximated limitation of forward flexion to 30 degrees or less since January 7, 2011.  In this respect, the June 2011 VA examination demonstrated forward flexion to 40 degrees with pain beginning at 30 degrees.  At that time, the Veteran demonstrated significant functional impairment including great difficulty ambulating any distance without pain, and performing activities such as stooping, crouching or kneeling.  He also reported being unable to walk a quarter of a mile and heavy housework.  A January 7, 2011 VA clinic record described the Veteran's motion as being severely restricted with pain upon flexion, extension, and left lateral being and left rotation.  When considering the extent of functional impairment under 38 C.F.R. § 4.40 and 4.45, and applying the approximating principles of 38 C.F.R. § 4.7, the Board finds that, from January 7, 2011, the Veteran's service-connected lumbar spine disability more nearly approximated forward thoracolumbar flexion to 30 degrees or less when considering functional impairment on use.  Thus, a 40 percent rating is warranted effective January 7, 2011.

In so finding, the Board cannot factually determine that the extent of motion loss leading to the award of a 40 percent rating effective January 7, 2011 was present in an earlier point in time.  In this respect, there was simply no lay or medical description of motion loss of 30 degrees or less.  The Veteran had walking difficulty due to neurologic impairment of the lower extremities (which, as discussed previously, have been separately rated) and there was also no competent evidence of muscle spasm or guarding causing gait abnormality.  Additionally, the Board observes that the Veteran's functional limitation of motion prior to January 7, 2011 was measured as no worse than 70 degrees of flexion when considering pain.  There was no additional functional impairment on use which would allow for approximating a rating of 20 percent or higher prior to January 7, 2011.  

The Board also finds that a rating greater than 40 percent is not warranted for any time during the appeal period.  In this respect, there is no lay or medical evidence of ankylosis involving the entire thoracolumbar spine.  There is also no evidence documenting physician-ordered bed rest at any time during the appeal period. 

Consideration has been given as to whether a higher rating based on functional loss due to pain on use or due to flare-ups is warranted.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); Johnson, 9 Vet. App. at 7; DeLuca, 8 Vet. App. at 206 (1995).  As noted above, the May 2006 examiner determined that the Veteran's pain caused an additional 10 degrees of limited motion in flexion and extension and an additional 5 degrees in left and right lateral flexion.  As such, pain limited flexion to 70 degrees, extension to 10 degrees, right and left lateral flexion to 15 degrees, and right and left rotation to 15 degrees.  Thus, even considering the Veteran's complaints of pain, forward flexion was greater than 60 degrees, and the combined range of thoracolumbar motion was greater than 120 degrees.

The February 2010 examiner determined that there were no additional limitations following repetitive use other than the increased pain without further loss of motion.  At the June 2011 VA examination, the examiner determined that on repetitive motion, there was no change in range of motion, coordination, endurance, fatigue, or pain level.  However, the Board has accepted the 30 degree limitation of motion due to pain shown on VA examination in June 2011 as supporting the award of a 40 percent rating.

Thus, the Board finds that the Veteran's complaints of pain, fatigue, and lack of endurance have been contemplated in the current evaluations assigned as it is based on the objectively demonstrated reduced motion.  Thus, even considering functional loss and painful motion, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for an evaluation in excess of 10 percent prior to January 7, 2011 and in excess of 40 percent from January 7, 2011.  It bears repeating that the General Rating Formula for Diseases and Injuries of the Spine specifically provide that the assigned ratings are controlling regardless whether there are or are not symptoms such as pain. 

The discussion above reflects that the symptoms of the Veteran's lumbar spine disability are contemplated by the applicable rating criteria.  The effects of his disability, including pain, fatigue, and lack of endurance, have been fully considered and are contemplated in the rating schedule.  Notably, the Veteran is competent to describe his thoracolumbar spine symptoms and limitations - which the Board has found credible and consistent with the entire evidentiary record.  Thus, consideration of whether his disability picture exhibited other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate for a disability that can be attributed only to the combined effect of multiple conditions.  

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  In the present case, there is no indication in the record that reasonably raised a claim of entitlement to a TDIU as a result of his lumbar spine disability.



ORDER

Entitlement to an evaluation in excess of 10 percent prior to January 7, 2011, for lumbar spinal stenosis and strain with degenerative disc disease is denied, but a 40 percent rating is granted effective January 7, 2011.




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


